                           Case 20-10256-KBO           Doc 549          Filed 01/15/21      Page 1 of 27




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )     Chapter 11
                                                                    )
             EARTH FARE, INC., et al.,1                             )     Case No. 20-10256 (KBO)
                                                                    )
                                     Debtors.                       )     (Jointly Administered)
                                                                    )
                                                                    )     Re: Docket Nos. 538 & 543

                           CERTIFICATION OF COUNSEL REGARDING DEBTORS’
                       FOURTH (4TH) OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS
                         PURSUANT TO SECTIONS 502 AND 503 OF THE BANKRUPTCY
                          CODE, BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

                      The undersigned counsel for Earth Fare, Inc. (“Earth Fare”) and EF Investment Holdings,

         Inc. (collectively, the “Debtors”) hereby certifies as follows:

                      1.     On December 18, 2020, the Debtors filed the Debtors’ Fourth (4th) Omnibus

         (Substantive) Objection to Claims Pursuant to Sections 502 and 503 of the Bankruptcy Code,

         Bankruptcy Rule 3007 and Local Rule 3007-1 [Docket No. 538] (the “Claims Objection”).2

         Responses to the Claims Objection were to be filed on or before 4:00 p.m. (ET) on January 4, 2021

         (the “Response Deadline”).

                      2.     Prior to the Response Deadline, the Debtors received the following responses

         (collectively, the “Responses”): (i) the Alachua County Tax Collector (“ACTC”) filed a response

         [Docket No. 543] to the Claims Objection as it pertains to Disputed Claim number 10548; (ii) the

         Debtors received an informal response to the Claims Objection from ARAMARK Uniform &

         Career Apparel LLC (“ARAMARK”) as it pertains to Disputed Claim number 10364; and (iii) the

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Claims
         Objection.
27584613.1
                      Case 20-10256-KBO           Doc 549      Filed 01/15/21     Page 2 of 27




         Debtors received an informal response to the Claims Objection from Hamilton TC, LLC

         (“Hamilton” and, collectively with ACTC and ARAMARK, the “Respondents”) as it pertains to

         Disputed Claim number 10102. The Debtors have received no other answer, objection, or

         responsive pleading to the Claims Objection.

                 3.     The Debtors are working with ACTC to address the issues raised in its Response,

         and have agreed to adjourn the matter to the hearing scheduled for February 18, 2021 at 11:00 a.m.

         (ET).

                 4.     The Debtors worked with ARAMARK to address the issues raised in its Response

         and, as a result, ARAMARK’s Response has been consensually resolved and ARAMARK has no

         objection to the Court granting the relief requested in the Claims Objection.

                 5.     Likewise, the Debtors have worked with Hamilton to address the issues raised in

         its Response and have agreed to revise Schedule 2 to the proposed order attached to the Claims

         Objection (the “Proposed Order”) as it pertains to Hamilton’s Disputed Claim number 10102,

         such that Hamilton’s Remaining Claim shall include an administrative portion in the amount of

         $5,192.26.

                 6.     Accordingly, and so as not to delay the Court’s consideration of the Claims

         Objection for the Disputed Claims that are not the subject of a Response, attached hereto as Exhibit

         A is a revised version of the Proposed Order (the “Revised Proposed Order”) that has been

         modified to remove ACTC’s Disputed Claim and to revise Schedule 2 as it pertains to Hamilton’s

         Disputed Claim. For the convenience of the Court, a blackline reflecting the change to Hamilton’s

         Disputed Claim is attached hereto as Exhibit B.

                 7.     The Debtors submit that the Revised Proposed Order is appropriate and consistent

         with the relief requested in the Claims Objection, and that entry of the order is in the best interest


27584613.1
                                                           2
                       Case 20-10256-KBO        Doc 549      Filed 01/15/21    Page 3 of 27




         of the Debtors, their estates and creditors. To the extent applicable, the Respondents have

         consented to entry of the Revised Proposed Order.

                  8.     Accordingly, the Debtors respectfully request that the Court enter the Revised

         Proposed Order attached hereto as Exhibit A at its earliest convenience.

             Dated: January 15, 2021                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                     /s/ Shane M. Reil
                                                     Pauline K. Morgan (No. 3650)
                                                     M. Blake Cleary (No. 3614)
                                                     Sean T. Greecher (No. 4484)
                                                     Shane M. Reil (No. 6195)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253
                                                     EF@ycst.com

                                                     Counsel to the Debtors
                                                     and Debtors-in-Possession




27584613.1
                                                         3
             Case 20-10256-KBO   Doc 549   Filed 01/15/21   Page 4 of 27




                                   EXHIBIT A

                             Revised Proposed Order




27584613.1
                           Case 20-10256-KBO           Doc 549          Filed 01/15/21      Page 5 of 27




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )     Chapter 11
                                                                    )
             EARTH FARE, INC., et al.,1                             )     Case No. 20-10256 (KBO)
                                                                    )
                                     Debtors.                       )     (Jointly Administered)
                                                                    )
                                                                    )     Ref. Docket Nos. 538 & ____

                ORDER SUSTAINING DEBTORS’ FOURTH (4TH) OMNIBUS (SUBSTANTIVE)
                 OBJECTION TO CLAIMS PURSUANT TO SECTIONS 502 AND 503 OF THE
                BANKRUPTCY CODE, BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

                      Upon consideration of the Debtors’ Fourth (4th) Omnibus (Substantive) Objection to

         Claims Pursuant to Sections 502 and 503 of the Bankruptcy Code, Bankruptcy Rule 3007 and

         Local Rule 3007-1 (the “Objection”),2 the Certification of Counsel Regarding Debtors’ Fourth

         (4th) Omnibus (Substantive) Objection to Claims Pursuant to Sections 502 and 503 of the

         Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1, and the Harvey Declaration; and

         having determined that this Court has jurisdiction to consider the Objection pursuant to 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order; and having determined that venue of these

         chapter 11 cases and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and

         1409; and having determined that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b);

         and this Court having determined that the relief requested in the Objection is in the best interests

         of the Debtors, their estates, their creditors and other parties in interest; and having determined

         that notice of the Objection was good and sufficient upon the particular circumstances and that no


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Objection.
27592950.1
                       Case 20-10256-KBO         Doc 549      Filed 01/15/21     Page 6 of 27




         other or further notice need be given; and upon the record herein; and after due deliberation thereon

         and good and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Objection is SUSTAINED, as set forth herein.

                2.      Subject to further objection by the Debtors and their estates, the Reclassified Claims

         identified on Schedule 1 to this Order are hereby reclassified, as indicated in the column titled

         “Modified Claim Class” on Schedule 1 to this Order.

                3.      The Modified Amount Claims identified on Schedule 2 to this Order are hereby

         modified to the dollar values indicated in the column titled “Modified Claim Amount” on Schedule

         2 to this Order.

                4.      The Duplicate Employee Claims identified on Schedule 3 to this Order are hereby

         disallowed and expunged in their entirety.

                5.      Subject to further objection by the Debtors and their estates, the Reclassified

         Employee Claims identified on Schedule 4 to this Order are hereby reclassified as indicated in the

         column titled “Modified Claim Class” on Schedule 4 to this Order.

                6.      The Modified Amount, Reclassified Employee Claims identified on Schedule 5 to

         this Order are hereby reclassified and modified as indicated in the columns titled “Modified Claim

         Class” and “Modified Claim Amount” on Schedule 5 to this Order.

                7.      The No Liability Claims identified on Schedule 6 to this Order are hereby

         disallowed and expunged in their entirety.

                8.      The Debtors’ objection to each Disputed Claim addressed in the Objection

         constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This Order

         shall be deemed a separate Order with respect to each claim. Any stay of this Order pending appeal


27592950.1

                                                          2
                       Case 20-10256-KBO           Doc 549      Filed 01/15/21     Page 7 of 27




         by any of the claimants subject to this Order shall only apply to the contested matter which involves

         such claimant and shall not act to stay the applicability and/or finality of this Order with respect to

         the other contested matters covered hereby.

                9.        Any and all rights of the Debtors and their estates to amend, supplement or

         otherwise modify the Objection and to file additional objections to any and all claims filed in these

         chapter 11 cases, including, without limitation, any and all of the Disputed Claims, shall be

         reserved. Any and all rights, claims and defenses of the Debtors and their estates with respect to

         any and all of the Disputed Claims shall be reserved, and nothing included in or omitted from the

         Objection is intended or shall be deemed to impair, prejudice, waive or otherwise affect any rights,

         claims, or defenses of the Debtors and their estates with respect to the Disputed Claims.

                10.       This Court shall retain jurisdiction over any and all affected parties with respect to

         any and all matters, claims or rights arising from or related to the implementation or interpretation

         of this Order.




27592950.1

                                                            3
             Case 20-10256-KBO   Doc 549    Filed 01/15/21   Page 8 of 27




                                   SCHEDULE 1

                                 Reclassified Claims




27592950.1
                                                          Case 20-10256-KBO                Doc 549          Filed 01/15/21                  Page 9 of 27
                                                                                    Earth Fare, Inc., et al., Case No. 20-10256

                                                                         FOURTH OMNIBUS: SCHEDULE 1 - Reclassified Claims


                           CLAIM    FILED         ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
    CLAIMANT NAME           NO.     DATE         CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                     REASON FOR MODIFICATION
1   American Express       20052   8/18/2020   Administrative            $179.62    Administrative                  $0.00    Proof of Claim asserts an administrative expense claim for an allegedly unpaid credit card bill.
    Travel Related                             Priority                    $0.00    Priority                        $0.00    However, the Debtors have reviewed the claim and compared it against their books and records,
                                               Secured                     $0.00    Secured                         $0.00    and determined that the amount, if valid, does not qualify as an administrative expense, since the
                                               Unsecured                   $0.00    Unsecured                     $179.62    bill is for prepetition charges. Accordingly, the claim must be reclassified to a general unsecured
                                                                                                                             claim.
                                               Subtotal                  $179.62    Subtotal                      $179.62

2   Aramark Uniform &      10364   8/18/2020   Administrative          $68,794.02   Administrative                   $0.00   Proof of Claim asserts an administrative expense claim pursuant to section 507(a)(2) of the
    Career Apparel LLC                         Priority                     $0.00   Priority                         $0.00   Bankruptcy Code for goods and services provided to the Debtors. However, the Debtors have
                                               Secured                      $0.00   Secured                          $0.00   reviewed the claim and compared it against their books and records, and believe that the claimant
                                               Unsecured              $493,718.10   Unsecured                  $562,512.12   neither provided any goods or services after the Petition Date nor was requested to provide any
                                                                                                                             goods or services after the Petition Date. In addition, the contract providing the basis for the claim
                                               Subtotal               $562,512.12   Subtotal                   $562,512.12   was rejected effective as of February 28, 2020 [Docket No. 267]. The Debtors believe that if the
                                                                                                                             claimant is owed any amounts, such amounts are for goods or services provided prior to the Petition
                                                                                                                             Date. Accordingly, the administrative expense portion of the claim must be reclassified to a general
                                                                                                                             unsecured claim.


3   City of Cococa         10271   8/11/2020   Administrative              $0.00    Administrative                  $0.00    Proof of Claim asserts a secured claim on account of an alleged lien on certain real property for
                                               Priority                    $0.00    Priority                        $0.00    allegedly unpaid prepetition utilities. Even if such lien is valid, such lien is not on estate property,
                                               Secured                   $770.29    Secured                         $0.00    as the Debtors did not own, and do not own, the real property. Rather, the Debtors occupied the
                                               Unsecured                   $0.00    Unsecured                     $770.29    premises pursuant to a non-residential real property lease with a third party.

                                               Subtotal                  $770.29    Subtotal                      $770.29

4   City of Portage         13     2/18/2020   Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a secured claim for personal property taxes on account of an alleged lien on
                                               Priority                     $0.00   Priority                     $3,187.00   certain real property for taxes owed to the claimant. Even if such lien is valid, such lien is not on
                                               Secured                  $3,187.00   Secured                          $0.00   estate property, as the Debtors did not own, and do not own, the real property. Rather, the Debtors
                                               Unsecured                    $0.00   Unsecured                        $0.00   occupied the premises pursuant to a non-residential real property lease with a third party. In
                                                                                                                             addition, since the claim is for personal property taxes, the claim is not secured but is entitled to
                                               Subtotal                 $3,187.00   Subtotal                     $3,187.00   priority pursuant to section 507(a)(8) of the Bankruptcy Code.



5   City of Portage         11     2/18/2020   Administrative              $0.00    Administrative                  $0.00    Proof of Claim asserts a priority claim for false alarm charges; however, false alarm charges are not
                                               Priority                    $0.00    Priority                        $0.00    a tax or customs duty, or a penalty related thereto, that are entitled to priority under section 507(a)(8)
                                               Secured                   $400.00    Secured                         $0.00    of the Bankruptcy Code. Accordingly, the claim must be reclassified to a general unsecured claim.
                                               Unsecured                   $0.00    Unsecured                     $400.00

                                               Subtotal                  $400.00    Subtotal                      $400.00

6   Commercial             10101   4/24/2020   Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a $3,017.50 priority claim pursuant to section 507(a)(4) of the Bankruptcy
    Refrigeration                              Priority                 $3,017.50   Priority                         $0.00   Code for the claimant's labor costs associated with goods sold to the Debtors. However, if valid,
    Systems, Inc.                              Secured                      $0.00   Secured                          $0.00   such amount is not entitled to priority under section 507(a)(4) of the Bankruptcy Code, as the labor
                                               Unsecured                $4,060.15   Unsecured                    $7,077.65   costs were not incurred by employees of the Debtors. Accordingly, the priority portion of the claim
                                                                                                                             must be reclassified to a general unsecured claim.
                                               Subtotal                 $7,077.65   Subtotal                     $7,077.65

7   Excell Refrigeration   10224   8/7/2020    Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a priority claim pursuant to section 507(a) of the Bankruptcy Code for
    of SC, Inc.                                Priority                $45,156.71   Priority                         $0.00   prepetition goods and services provided to the Debtors; however, the applicable subsection of
                                               Secured                      $0.00   Secured                          $0.00   section 507(a) was not specified. In addition, the claim is for goods sold and services rendered
                                               Unsecured                    $0.00   Unsecured                   $45,156.71   which are not entitled to priority under any subsection of section 507(a) or section 503(b)(9) of the
                                                                                                                             Bankruptcy Code, as the goods were received more than 20 days prior to the Petition Date.
                                               Subtotal                $45,156.71   Subtotal                    $45,156.71   Accordingly, the claim must be reclassified to a general unsecured claim.




                                                                                                                                                                                                                                Page 1 of 3
                                                         Case 20-10256-KBO               Doc 549          Filed 01/15/21                 Page 10 of 27
                                                                                   Earth Fare, Inc., et al., Case No. 20-10256

                                                                        FOURTH OMNIBUS: SCHEDULE 1 - Reclassified Claims


                          CLAIM    FILED         ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME         NO.     DATE         CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                     REASON FOR MODIFICATION
8    Forsyth Owner 3 LP   10177   8/5/2020    Administrative          $12,714.60   Administrative                   $0.00   Proof of Claim asserts a $12,714.60 administrative expense claim for expenses incurred in replacing
                                              Priority                     $0.00   Priority                         $0.00   certain HVAC controls and removing the Debtors' signage on one of its stores. However, the
                                              Secured                      $0.00   Secured                          $0.00   Debtors have reviewed the claim and compared it against their books and records, and determined
                                              Unsecured              $512,545.74   Unsecured                  $525,260.34   that the HVAC control replacement occurred after the applicable lease was rejected, and that
                                                                                                                            neither the HVAC control replacement nor the signage removal was necessary to preserve the estate
                                              Subtotal               $525,260.34   Subtotal                   $525,260.34   or provided any benefit to the estate. Accordingly, the administrative expense portion of the claim
                                                                                                                            must be reclassified to a general unsecured claim.



9    Georgia Air           28     2/27/2020   Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a secured claim on account of what appears to be an alleged mechanic's lien
     Solutions LLC                            Priority                     $0.00   Priority                         $0.00   (or the like) on certain real property for prepetition services provided to the Debtors; however, the
                                              Secured                $151,738.58   Secured                          $0.00   claim does not assert a legal basis for establishing a lien on such services. Even if such lien is valid,
                                              Unsecured               $13,160.12   Unsecured                  $164,898.70   such lien is not on estate property, as the Debtors did not own, and do not own, the real property.
                                                                                                                            Rather, the Debtors occupied the premises pursuant to a non-residential real property lease with a
                                              Subtotal               $164,898.70   Subtotal                   $164,898.70   third party. Accordingly, the claim must be reclassified to a general unsecured claim.



10   Hamilton County      10286   8/12/2020   Administrative              $0.00    Administrative                  $0.00    Proof of Claim asserts a secured claim on account of an alleged lien on certain real property for
     Trustee                                  Priority                    $0.00    Priority                      $360.04    taxes owed to the claimant. Even if such lien is valid, such lien is not on estate property, as the
                                              Secured                   $360.04    Secured                         $0.00    Debtors did not own, and do not own, the real property. Rather, the Debtors occupied the premises
                                              Unsecured                   $0.00    Unsecured                       $0.00    pursuant to a non-residential real property lease with a third party. In addition, since the claim is
                                                                                                                            for real property taxes and interest thereon, the claim, if valid, is not secured but is entitled to
                                              Subtotal                  $360.04    Subtotal                      $360.04    priority pursuant to section 507(a)(8) of the Bankruptcy Code.



11   Hamilton County      10288   8/12/2020   Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a secured claim on account of an alleged lien on certain real property for
     Trustee                                  Priority                     $0.00   Priority                     $1,133.62   taxes owed to the claimant. Even if such lien is valid, such lien is not on estate property, as the
                                              Secured                  $1,133.62   Secured                          $0.00   Debtors did not own, and do not own, the real property. Rather, the Debtors occupied the premises
                                              Unsecured                    $0.00   Unsecured                        $0.00   pursuant to a non-residential real property lease with a third party. In addition, since the claim is
                                                                                                                            for real property taxes and interest thereon, the claim, if valid, is not secured but is entitled to
                                              Subtotal                 $1,133.62   Subtotal                     $1,133.62   priority pursuant to section 507(a)(8) of the Bankruptcy Code.



12   Hamilton County      10289   8/12/2020   Administrative              $0.00    Administrative                  $0.00    Proof of Claim asserts a secured claim on account of an alleged lien on certain real property for
     Trustee                                  Priority                    $0.00    Priority                      $677.94    taxes owed to the claimant. Even if such lien is valid, such lien is not on estate property, as the
                                              Secured                   $677.94    Secured                         $0.00    Debtors did not own, and do not own, the real property. Rather, the Debtors occupied the premises
                                              Unsecured                   $0.00    Unsecured                       $0.00    pursuant to a non-residential real property lease with a third party. In addition, since the claim is
                                                                                                                            for real property taxes and interest thereon, the claim, if valid, is not secured but is entitled to
                                              Subtotal                  $677.94    Subtotal                      $677.94    priority pursuant to section 507(a)(8) of the Bankruptcy Code.



13   Melatta Inc           233    8/13/2020   Administrative              $0.00    Administrative                  $0.00    Proof of Claim asserts a priority claim pursuant to section 507(a)(4) of the Bankruptcy Code for
                                              Priority                  $279.76    Priority                        $0.00    goods sold to the Debtors. However, if valid, the claim is not entitled to priority under section
                                              Secured                     $0.00    Secured                         $0.00    507(a)(4), as it is for goods sold rather than wages, salaries, or commissions. In addition, the claim is
                                              Unsecured                   $0.00    Unsecured                     $279.76    not entitled to administrative expense priority under section 503(b)(9) of the Bankruptcy Code, as it
                                                                                                                            is for goods sold to and received by the Debtors more than 20 days prior to the Petition Date.
                                              Subtotal                  $279.76    Subtotal                      $279.76    Accordingly, the claim must be reclassified to a general unsecured claim.



14   Roanoke Gas           157    8/10/2020   Administrative               $0.00   Administrative                   $0.00   Proof of Claim asserts a secured claim on account of unpaid prepetition utilities; however, the claim
     Company                                  Priority                     $0.00   Priority                         $0.00   does not assert a legal basis for such secured status. To the extent the claimant is asserting a lien on
                                              Secured                  $1,632.14   Secured                          $0.00   the real property were the services were delivered, such lien is invalid, as the Debtors did not own,
                                              Unsecured                    $0.00   Unsecured                    $1,632.14   and do not own, the real property. Rather, the Debtors occupied the premises pursuant to a non-
                                                                                                                            residential real property lease with a third party. Accordingly, the claim must be reclassified to a
                                              Subtotal                 $1,632.14   Subtotal                     $1,632.14   general unsecured claim.



                                                                                                                                                                                                                              Page 2 of 3
                                                   Case 20-10256-KBO               Doc 549          Filed 01/15/21                 Page 11 of 27
                                                                             Earth Fare, Inc., et al., Case No. 20-10256

                                                                  FOURTH OMNIBUS: SCHEDULE 1 - Reclassified Claims


                     CLAIM   FILED         ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME    NO.    DATE         CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                   REASON FOR MODIFICATION
15   Thomas Awning   20017   8/7/2020   Administrative          $15,665.00   Administrative                   $0.00   Proof of Claim asserts an administrative expense claim pursuant to section 503 of the Bankruptcy
     Company Inc.                       Priority                     $0.00   Priority                         $0.00   Code for services performed for the Debtors. However, the Debtors have reviewed the claim and
                                        Secured                      $0.00   Secured                          $0.00   compared it against their books and records, and determined that, though the applicable invoices
                                        Unsecured                    $0.00   Unsecured                   $15,665.00   are dated after the Petition Date, the services were performed before the Petition Date.
                                                                                                                      Accordingly, the claim must be reclassified to a general unsecured claim.
                                        Subtotal                $15,665.00   Subtotal                    $15,665.00




                                                                                                                                                                                                                  Page 3 of 3
             Case 20-10256-KBO   Doc 549   Filed 01/15/21   Page 12 of 27




                                  SCHEDULE 2

                             Modified Amount Claims




27592950.1
                                                 Case 20-10256-KBO                  Doc 549        Filed 01/15/21                Page 13 of 27
                                                                            Earth Fare, Inc., et al., Case No. 20-10256

                                                               FOURTH OMNIBUS: SCHEDULE 2 - Modified Amount Claims


                      CLAIM    FILED        ASSERTED       ASSERTED CLAIM       MODIFIED CLAIM MODIFIED CLAIM
    CLAIMANT NAME      NO.     DATE        CLAIM CLASS        AMOUNT                CLASS        AMOUNT                                               REASON FOR MODIFICATION
1   Hamilton TC LLC   10102   4/29/2020   Administrative          $35,256.69    Administrative              $5,192.26    Proof of Claim asserts a $35,256.69 administrative expense claim for allegedly unpaid
                                          Priority                     $0.00    Priority                        $0.00    stubrent. However, the Debtors have reviewed the claim and compared it against their
                                          Secured                      $0.00    Secured                         $0.00    books and records, and determined that the stubrent was paid with two checks that cleared
                                          Unsecured              $582,113.72    Unsecured                 $582,113.72    on March 10, 2020 and April 7, 2020, and that the only remaining stubrent owed is in the
                                                                                                                         amount of $5,192.26.
                                          Subtotal               $617,370.41    Subtotal                  $587,305.98

2   USRP 1 LLC        10490   8/24/2020   Administrative         $189,818.31    Administrative                   $0.00   Proof of Claim asserts a $189,818.31 administrative expense claim for allegedly unpaid
                                          Priority                      $0.00   Priority                         $0.00   stubrent. However, the Debtors have reviewed their books and records and determined
                                          Secured                       $0.00   Secured                          $0.00   that the stubrent was paid for February and March. In addition, the lease for the property
                                          Unsecured             $1,818,689.43   Unsecured                $1,818,689.43   in question was rejected effective as of March 31, 2020, [Docket No. 349]. Accordingly, the
                                                                                                                         charges for April 2020 through June 2020 are invalid.
                                          Subtotal              $2,008,507.74   Subtotal                 $1,818,689.43




                                                                                                                                                                                                              Page 1 of 1
             Case 20-10256-KBO   Doc 549   Filed 01/15/21   Page 14 of 27




                                  SCHEDULE 3

                            Duplicate Employee Claims




27592950.1
                                                                         Case 20-10256-KBO                       Doc 549               Filed 01/15/21           Page 15 of 27
                                                                                                           Earth Fare, Inc., et al., Case No. 20-10256

                                                                                              FOURTH OMNIBUS: SCHEDULE 3 - Duplicate Employee Claims



                                                                                                                                                                                                                 1
                                                                           CLAIM TO BE DISALLOWED                                                                                              REMAINING CLAIM

                                           DATE                                                                                                                                        DATE
             CLAIMANT NAME                             CLAIM NO.       CLAIM CLASS        CLAIM AMOUNT                REASON FOR DISALLOWANCE                    CLAIMANT NAME                     CLAIM NO.   CLAIM CLASS      CLAIM AMOUNT
                                           FILED                                                                                                                                       FILED
    1    Deroche, Kara J                  8/22/2020        20073            Admin            $1,598.80    Claim No. 20073 is a duplicate of Claim No. 10436.   Deroche, Kara J        8/22/2020      10436           Priority      $1,598.80
    2    Fiorita, Anthony Michael          8/5/2020        20010            Admin             $591.60     Claim No. 20010 is a duplicate of Claim No. 158.     Fiorita, Anthony M     8/10/2020       158            Priority       $591.60
    3    Flores, Zenaida, M               11/20/2020       50041            Admin             $316.48     Claim No. 50041 is a duplicate of Claim No. 452.     Flores, Zenaida, M     11/20/2020      452        Unsecured          $316.48
    4    Han, Jessica                     8/24/2020        20098            Admin          Undetermined   Claim No. 20098 is a duplicate of Claim No. 10487.   Han, Jessica           8/24/2020      10487           Priority    Undetermined
    5    Honablew, Romel Loretta          8/17/2020        20047            Admin             $937.61     Claim No. 20047 is a duplicate of Claim No. 10349.   Honablew, Romel L      8/17/2020      10349       Unsecured          $937.61
    6    Lowe, Terry M                    8/18/2020        50018            Admin            $1,181.62    Claim No. 50018 is a duplicate of Claim No. 312.     Lowe, Terry            8/18/2020       312            Priority      $1,181.62
    7    Moody, Christopher                8/7/2020        20018            Admin             $798.45     Claim No. 20018 is a duplicate of Claim No. 10223.   Moody, Christopher T    8/7/2020      10223           Priority       $798.45
    8    Toomer, Kimberly                 8/24/2020        20091            Admin          Undetermined   Claim No. 20091 is a duplicate of Claim No. 10470.   Toomer, Kimberly D     8/24/2020      10470       Unsecured       Undetermined
    9    Warner, Sean G                   8/24/2020        50032            Admin             $861.79     Claim No. 50032 is a duplicate of Claim No. 396.     Warner, Sean G         8/24/2020       396            Admin          $861.79
                                                                                                                                                                                                                     Priority       $861.79




1
    Certain of the Remaining Claims are being reclassified, as indicated in Schedule 1.                                                                                                                                                  Page 1 of 1
             Case 20-10256-KBO   Doc 549   Filed 01/15/21   Page 16 of 27




                                  SCHEDULE 4

                           Reclassified Employee Claims




27592950.1
                                                          Case 20-10256-KBO                Doc 549         Filed 01/15/21                 Page 17 of 27
                                                                                    Earth Fare, Inc., et al., Case No. 20-10256

                                                                    FOURTH OMNIBUS: SCHEDULE 4 - Reclassified Employee Claims


                          CLAIM    FILED          ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME         NO.     DATE          CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                    REASON FOR MODIFICATION
1    Blakley, Marshall    20111   08/24/2020   Administrative            $945.00    Administrative                  $0.00    Proof of Claim asserts a $945.00 administrative expense claim for unpaid vacation time; however, if
                                               Priority                    $0.00    Priority                      $945.00    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $945.00    Subtotal                      $945.00

2    Boco, Elizalde       20068   08/21/2020   Administrative            $422.76    Administrative                  $0.00    Proof of Claim asserts a $422.76 administrative expense claim for unpaid vacation time; however, if
                                               Priority                    $0.00    Priority                      $422.76    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $422.76    Subtotal                      $422.76

3    Brogdon, Michael     20055   08/19/2020   Administrative           $3,253.82   Administrative                   $0.00   Proof of Claim asserts a $3,253.82 administrative expense claim for unpaid vacation time; however,
     Todd                                      Priority                     $0.00   Priority                     $3,253.82   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                             Code.
                                               Subtotal                 $3,253.82   Subtotal                     $3,253.82

4    Calabrese, Andrea    20112   08/24/2020   Administrative             $80.92    Administrative                  $0.00    Proof of Claim asserts a $80.92 administrative expense claim for unpaid vacation time; however, if
                                               Priority                    $0.00    Priority                       $80.92    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                   $80.92    Subtotal                       $80.92

5    Carter, Henry         254    08/14/2020   Secured                   $187.46    Secured                         $0.00    Proof of Claim asserts a $187.46 secured claim for unpaid vacation time; however, if valid, the
                                               Priority                    $0.00    Priority                      $187.46    asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $187.46    Subtotal                      $187.46

6    Concepcion, Belkis   20038   08/15/2020   Administrative            $139.05    Administrative                  $0.00    Proof of Claim asserts a $139.05 administrative expense claim for unpaid vacation time; however, if
     Maria Morel                               Priority                    $0.00    Priority                      $139.05    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $139.05    Subtotal                      $139.05

7    Darnell, Susan S     20088   08/23/2020   Administrative            $419.04    Administrative                  $0.00    Proof of Claim asserts a $419.04 administrative expense claim for unpaid vacation time; however, if
                                               Priority                    $0.00    Priority                      $419.04    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $419.04    Subtotal                      $419.04

8    Deroche, Kara        20073   08/22/2020   Administrative           $1,598.80   Administrative                   $0.00   Proof of Claim asserts a $1,598.80 administrative expense claim for unpaid vacation time; however,
                                               Priority                     $0.00   Priority                     $1,598.80   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                             Code.
                                               Subtotal                 $1,598.80   Subtotal                     $1,598.80

9    Erdman, Hunter J     20092   08/24/2020   Administrative            $525.00    Administrative                  $0.00    Proof of Claim asserts a $525.00 administrative expense claim for unpaid vacation time; however, if
                                               Priority                    $0.00    Priority                      $525.00    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                               Subtotal                  $525.00    Subtotal                      $525.00

10   Fleeger, John M      20021   08/09/2020   Administrative           $1,470.86   Administrative                   $0.00   Proof of Claim asserts a $1,470.86 administrative expense claim for unpaid vacation time; however,
                                               Priority                     $0.00   Priority                     $1,470.86   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                             Code.
                                               Subtotal                 $1,470.86   Subtotal                     $1,470.86

11   Flores, Zenaida M     452    11/20/2020   Unsecured                 $316.48    Unsecured                       $0.00    Proof of Claim asserts a $316.48 non-priority general unsecured claim for unpaid vacation time;
                                               Priority                    $0.00    Priority                      $316.48    however, if valid, the asserted amounts are entilted to priority under section 507(a)(4) of the
                                                                                                                             Bankruptcy Code.
                                               Subtotal                  $316.48    Subtotal                      $316.48

12   Fridriksson, Jon O   20094   08/24/2020   Administrative           $3,384.62   Administrative                   $0.00   Proof of Claim asserts a $3,384.62 administrative expense claim for unpaid vacation time; however,
                                               Priority                     $0.00   Priority                     $3,384.62   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                             Code.
                                               Subtotal                 $3,384.62   Subtotal                     $3,384.62




                                                                                                                                                                                                                               Page 1 of 5
                                                           Case 20-10256-KBO               Doc 549          Filed 01/15/21                 Page 18 of 27
                                                                                     Earth Fare, Inc., et al., Case No. 20-10256

                                                                     FOURTH OMNIBUS: SCHEDULE 4 - Reclassified Employee Claims


                           CLAIM    FILED          ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME          NO.     DATE          CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                   REASON FOR MODIFICATION
13   Gonzalez, Ricky K     20118   08/28/2020   Administrative           $1,485.00   Administrative                   $0.00   Proof of Claim asserts a $1,485.00 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,485.00   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,485.00   Subtotal                     $1,485.00

14   Hicks, Amy            20056   08/19/2020   Administrative           $2,163.46   Administrative                   $0.00   Proof of Claim asserts a $2,163.46 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $2,163.46   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $2,163.46   Subtotal                     $2,163.46

15   Hobson, Alica         20011   08/05/2020   Administrative            $268.80    Administrative                  $0.00    Proof of Claim asserts a $268.80 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $268.80    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $268.80    Subtotal                      $268.80

16   Honablew, Romel L     10349   8/17/2020    Unsecured                 $937.61    Unsecured                       $0.00    Proof of Claim asserts a $937.61 non-priority general unsecured claim for unpaid vacation time;
                                                Priority                    $0.00    Priority                      $937.61    however, if valid, the asserted amounts are entilted to priority under section 507(a)(4) of the
                                                                                                                              Bankruptcy Code.
                                                Subtotal                  $937.61    Subtotal                      $937.61

17   Iommazzo, Benito      20085   08/23/2020   Administrative            $298.70    Administrative                  $0.00    Proof of Claim asserts a $298.70 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $298.70    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $298.70    Subtotal                      $298.70

18   Jarrell, Clifford T   20123   09/07/2020   Administrative            $875.09    Administrative                  $0.00    Proof of Claim asserts a $875.09 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $875.09    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $875.09    Subtotal                      $875.09

19   Johnson, John W       20045   08/17/2020   Administrative            $680.78    Administrative                  $0.00    Proof of Claim asserts a $680.78 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $680.78    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $680.78    Subtotal                      $680.78

20   Kelly, Tim            20020   08/08/2020   Administrative           $1,443.60   Administrative                   $0.00   Proof of Claim asserts a $1,443.60 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,443.60   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,443.60   Subtotal                     $1,443.60

21   Kinman, Angela        50007   08/11/2020   Administrative            $584.85    Administrative                  $0.00    Proof of Claim asserts a $584.85 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $584.85    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $584.85    Subtotal                      $584.85

22   Lopez, Alonzo L       20033   08/14/2020   Administrative            $608.40    Administrative                  $0.00    Proof of Claim asserts a $608.40 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $608.40    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $608.40    Subtotal                      $608.40

23   Lowe, Terry M         50018   08/18/2020   Administrative           $1,181.62   Administrative                   $0.00   Proof of Claim asserts a $1,181.62 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,181.62   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,181.62   Subtotal                     $1,181.62

24   Lyons, Chris          50021   08/19/2020   Administrative           $1,040.66   Administrative                   $0.00   Proof of Claim asserts a $1,040.66 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,040.66   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,040.66   Subtotal                     $1,040.66




                                                                                                                                                                                                                            Page 2 of 5
                                                         Case 20-10256-KBO                Doc 549         Filed 01/15/21                 Page 19 of 27
                                                                                   Earth Fare, Inc., et al., Case No. 20-10256

                                                                   FOURTH OMNIBUS: SCHEDULE 4 - Reclassified Employee Claims


                         CLAIM    FILED          ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME        NO.     DATE          CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                    REASON FOR MODIFICATION
25   Mactavious,          389    8/24/2020    Secured                   $678.80    Priority                        $0.00    Proof of Claim asserts a $678.80 secured claim for unpaid vacation time; however, if valid, the claim
     Naheam                                   Priority                    $0.00    Secured                       $678.80    is entilted to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $678.80    Subtotal                      $678.80

26   Manobianco, Donna   20027   08/13/2020   Administrative            $243.39    Administrative                  $0.00    Proof of Claim asserts a $243.39 administrative expense claim for unpaid vacation time; however, if
     M                                        Priority                    $0.00    Priority                      $243.39    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $243.39    Subtotal                      $243.39

27   Martin, Frank       50014   08/17/2020   Administrative            $673.00    Administrative                  $0.00    Proof of Claim asserts a $673.00 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $673.00    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $673.00    Subtotal                      $673.00

28   Monatra, Joseph A   20108   08/24/2020   Administrative            $551.76    Administrative                  $0.00    Proof of Claim asserts a $551.76 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $551.76    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $551.76    Subtotal                      $551.76

29   Morace, Nicholas    20082   08/23/2020   Administrative            $319.20    Administrative                  $0.00    Proof of Claim asserts a $319.20 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $319.20    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $319.20    Subtotal                      $319.20

30   Mosley, Leanne J    20125    9/8/2020    Administrative           $5,019.23   Administrative                   $0.00   Proof of Claim asserts a $5,019.23 administrative expense claim for unpaid vacation time; however,
     Lopez                                    Priority                     $0.00   Priority                     $5,019.23   if valid, the asserted amounts are entilted to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                            Code.
                                              Subtotal                 $5,019.23   Subtotal                     $5,019.23

31   Pugh, Vanessa L     20036   08/14/2020   Administrative            $426.01    Administrative                  $0.00    Proof of Claim asserts a $426.01 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $426.01    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $426.01    Subtotal                      $426.01

32   Pullen, James M     20024   08/10/2020   Administrative            $328.78    Administrative                  $0.00    Proof of Claim asserts a $328.78 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $328.78    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $328.78    Subtotal                      $328.78

33   Pratt, Myron        20022   08/09/2020   Administrative            $980.64    Administrative                  $0.00    Proof of Claim asserts a $980.64 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $980.64    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $980.64    Subtotal                      $980.64

34   Ratz, Jeffrey K     20127   9/14/2020    Administrative            $227.25    Administrative                  $0.00    Proof of Claim asserts a $227.25 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $227.25    valid, the asserted amounts are entilted to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $227.25    Subtotal                      $227.25

35   Rehman, Acif K      20131   11/28/2020   Administrative            $132.00    Administrative                  $0.00    Proof of Claim asserts a $132.00 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $132.00    valid, the asserted amounts are entilted to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $132.00    Subtotal                      $132.00

36   Roberts, Karina     20048   08/17/2020   Administrative           $2,425.13   Administrative                   $0.00   Proof of Claim asserts a $2,425.13 administrative expense claim for unpaid vacation time; however,
     Marlene                                  Priority                     $0.00   Priority                     $2,425.13   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                            Code.
                                              Subtotal                 $2,425.13   Subtotal                     $2,425.13




                                                                                                                                                                                                                           Page 3 of 5
                                                           Case 20-10256-KBO                Doc 549         Filed 01/15/21                 Page 20 of 27
                                                                                     Earth Fare, Inc., et al., Case No. 20-10256

                                                                     FOURTH OMNIBUS: SCHEDULE 4 - Reclassified Employee Claims


                           CLAIM    FILED          ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME          NO.     DATE          CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                    REASON FOR MODIFICATION
37   Sage, Michael H       20009   08/05/2020   Administrative            $329.60    Administrative                  $0.00    Proof of Claim asserts a $329.60 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $329.60    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $329.60    Subtotal                      $329.60

38   Santana, Brandon G    20031   08/13/2020   Administrative           $1,565.60   Administrative                   $0.00   Proof of Claim asserts a $1,565.60 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,565.60   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,565.60   Subtotal                     $1,565.60

39   Schipp, James E, Jr   20054   08/19/2020   Administrative           $3,367.32   Administrative                   $0.00   Proof of Claim asserts a $3,367.32 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $3,367.32   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $3,367.32   Subtotal                     $3,367.32

40   Seemann, David S      20116   08/27/2020   Administrative            $736.00    Administrative                  $0.00    Proof of Claim asserts a $736.00 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $736.00    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $736.00    Subtotal                      $736.00

41   Siefert, Nicole K     10201   08/06/2020   Secured                   $154.50    Secured                         $0.00    Proof of Claim asserts a $154.50 secured claim for unpaid vacation time; however, if valid, the
                                                Priority                    $0.00    Priority                      $154.50    asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $154.50    Subtotal                      $154.50

42   Smith, Kaitlyn E      50023   08/20/2020   Administrative            $454.05    Administrative                  $0.00    Proof of Claim asserts a $454.05 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $454.05    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $454.05    Subtotal                      $454.05

43   Soule, Matthew        20037   08/14/2020   Administrative           $2,883.89   Administrative                   $0.00   Proof of Claim asserts a $2,883.89 administrative expense claim for unpaid vacation time; however,
     Scott                                      Priority                     $0.00   Priority                     $2,883.89   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $2,883.89   Subtotal                     $2,883.89

44   Takacs, Martin A      20042   08/16/2020   Administrative           $1,338.26   Administrative                   $0.00   Proof of Claim asserts a $1,338.26 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,338.26   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,338.26   Subtotal                     $1,338.26

45   Teramo, Pascual L     20079   08/23/2020   Administrative            $912.24    Administrative                  $0.00    Proof of Claim asserts a $912.24 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $912.24    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $912.24    Subtotal                      $912.24

46   Vail, Terry S         20049   08/17/2020   Administrative           $1,654.09   Administrative                   $0.00   Proof of Claim asserts a $1,654.09 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,654.09   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,654.09   Subtotal                     $1,654.09

47   West, Jason M         20059   08/19/2020   Administrative            $557.60    Administrative                  $0.00    Proof of Claim asserts a $557.60 administrative expense claim for unpaid vacation time; however, if
                                                Priority                    $0.00    Priority                      $557.60    valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy Code.

                                                Subtotal                  $557.60    Subtotal                      $557.60

48   Wise, Julie           20019   08/08/2020   Administrative           $1,847.42   Administrative                   $0.00   Proof of Claim asserts a $1,847.42 administrative expense claim for unpaid vacation time; however,
                                                Priority                     $0.00   Priority                     $1,847.42   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                              Code.
                                                Subtotal                 $1,847.42   Subtotal                     $1,847.42




                                                                                                                                                                                                                                Page 4 of 5
                                                         Case 20-10256-KBO               Doc 549          Filed 01/15/21                 Page 21 of 27
                                                                                   Earth Fare, Inc., et al., Case No. 20-10256

                                                                   FOURTH OMNIBUS: SCHEDULE 4 - Reclassified Employee Claims


                         CLAIM    FILED          ASSERTED      ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
     CLAIMANT NAME        NO.     DATE          CLAIM CLASS       AMOUNT               CLASS        AMOUNT                                                   REASON FOR MODIFICATION
49   Zeiba, Klaus G      20081   08/23/2020   Administrative           $1,153.85   Administrative                   $0.00   Proof of Claim asserts a $1,153.85 administrative expense claim for unpaid vacation time; however,
                                              Priority                     $0.00   Priority                     $1,153.85   if valid, the asserted amounts are entitled to priority under section 507(a)(4) of the Bankruptcy
                                                                                                                            Code.
                                              Subtotal                 $1,153.85   Subtotal                     $1,153.85

50   Zenaida M, Flores   50041   11/20/2020   Administrative            $316.48    Administrative                  $0.00    Proof of Claim asserts a $316.48 administrative expense claim for unpaid vacation time; however, if
                                              Priority                    $0.00    Priority                      $316.48    valid, the asserted amounts are entilted to priority under section 507(a)(4) of the Bankruptcy Code.

                                              Subtotal                  $316.48    Subtotal                      $316.48




                                                                                                                                                                                                                          Page 5 of 5
             Case 20-10256-KBO   Doc 549    Filed 01/15/21   Page 22 of 27




                                   SCHEDULE 5

                    Modified Amount, Reclassified Employee Claims




27592950.1
                                                    Case 20-10256-KBO                Doc 549          Filed 01/15/21                 Page 23 of 27
                                                                               Earth Fare, Inc., et al., Case No. 20-10256

                                                        FOURTH OMNIBUS: SCHEDULE 5 - Modified Amount, Reclassified Employee Claims


                         CLAIM    FILED        ASSERTED       ASSERTED CLAIM      MODIFIED CLAIM MODIFIED CLAIM
    CLAIMANT NAME         NO.     DATE        CLAIM CLASS        AMOUNT               CLASS        AMOUNT                                                 REASON FOR MODIFICATION
1   Warner, Sean G        396    8/24/2020   Administrative            $861.79    Administrative                   $0.00     Proof of Claim asserts $861.79 as both an administrative expense under section 503(b)(9) of
                                             Priority                  $861.79    Priority                       $861.79     the Bankruptcy Code and a priority claim. However, the claim is for vacation time, which,
                                             Secured                     $0.00    Secured                          $0.00     if valid, would be entitled to priority under section 507(a)(4) of the Bankruptcy Code (and
                                             Unsecured                   $0.00    Unsecured                        $0.00     not section 503(b)(9)).

                                             Subtotal                 $1,723.58   Subtotal                       $861.79

2   White, Christopher   10403   8/20/2020   Administrative           $1,663.10   Administrative                    $0.00    Proof of Claim asserts $1,663.10 as both an administrative expense under section 503(b)(9) of
                                             Priority                 $1,663.10   Priority                      $1,064.01    the Bankruptcy Code and a priority claim. However, the claim is for vacation time, which,
                                             Secured                      $0.00   Secured                           $0.00    if valid, would be entitled to priority under section 507(a)(4) of the Bankruptcy Code (and
                                             Unsecured                    $0.00   Unsecured                         $0.00    not section 503(b)(9)). In addition, the Debtors' books and records show that the claimant is
                                                                                                                             only owed $1,064.01 for vacation time.
                                             Subtotal                 $3,326.20   Subtotal                      $1,064.01




                                                                                                                                                                                                                   Page 1 of 1
             Case 20-10256-KBO   Doc 549    Filed 01/15/21   Page 24 of 27




                                   SCHEDULE 6

                                 No Liability Claims




27592950.1
                                                   Case 20-10256-KBO                Doc 549           Filed 01/15/21             Page 25 of 27
                                                                          Earth Fare, Inc., et al., Case No. 20-10256

                                                               FOURTH OMNIBUS: SCHEDULE 6 - No Liability Claims



                                           CLAIM
     CLAIMANT NAME            DATE FILED    NO.  TOTAL CLAIM                                                           REASON FOR DISALLOWANCE
1   Department of              3/30/2020    80           $5,000.00   Proof of Claim asserts a priority claim for estimated taxes due for the fiscal year 2019. However, the Debtors have reviewed the claim
    Treasury - IRS                                                   and compared it against their books and records, and have determined that the claimant is not owed any amount for taxes, as a tax
                                                                     return was filed on April 15, 2020 with no taxes due.

2   State of Florida - Dept     5/5/2020    108        $106,690.18   Proof of Claim asserts a priority claim in connection with a sales tax audit that was conducted. However, the Debtors have reviewed
    of Revenue                                                       the claim and the results of the sales tax audit and compared it against their books and records, and have determined that the claimant
                                                                     is not owed any amount for taxes.

3   Han, Jessica               8/24/2020   10487     Undetermined    Proof of Claim asserts an undetermined amount for vacation time, entitled to priority under section 507(a)(4) of the Bankruptcy Code.
                                                                     However, the Debtors have reviewed the Claim and compared it against their books and records and have determined that the
                                                                     claimant is not owed any amount for vacation time. In addition, the claimant failed to provide documentation in support of the Claim.


4   Han, Jessica               8/24/2020   20095     Undetermined    Proof of Claim asserts an undetermined amount for vacation time, entitled to priority under section 507(a)(4) of the Bankruptcy Code.
                                                                     However, the Debtors have reviewed the Claim and compared it against their books and records and have determined that the
                                                                     claimant is not owed any amount for vacation time. In addition, the claimant failed to provide documentation in support of the Claim.


5   Schumacher, Colleen L      8/14/2020   50013     Undetermined    Proof of Claim form asserts an undetermined amount for vacation time. However, the Debtors have reviewed the Claim and
                                                                     compared it against their books and records and have determined that the claimant is only owed $590.40 for vacation time, in the exact
                                                                     amount of Claim No. 245, and that the claimant is not owed any additional amount for vacation time.
6   Toomer, Kimberly D         8/24/2020   10470     Undetermined    Proof of Claim asserts an undetermined amount for vacation time, entitled to priority under section 507(a)(4) of the Bankruptcy Code.
                                                                     However, the Debtors have reviewed the Claim and compared it against their books and records and have determined that the
                                                                     claimant is not owed any amount for vacation time. In addition, the claimant failed to provide documentation in support of the Claim.


7   Zeiba, Klaus G             8/23/2020   20080           $195.52   Proof of Claim asserts a $195.52 claim for vacation time, entitled to priority under section 507(a)(4) of the Bankruptcy Code. However,
                                                                     the Debtors have reviewed the Claim and compared it against their books and records and have determined that the claimant is only
                                                                     owed $1,153.85 for vacation time, in the exact amount of Claim No. 20081, and that the claimant is not owed any additional amount for
                                                                     vacation time. In addition, the claimant failed to provide documentation in support of the Claim.




                                                                                                                                                                                                   Page 1 of 1
             Case 20-10256-KBO   Doc 549   Filed 01/15/21   Page 26 of 27




                                   EXHIBIT B

                                    Blackline




27584613.1
                                                 Case 20-10256-KBO                    Doc 549          Filed 01/15/21                Page 27 of 27
                                                                                Earth Fare, Inc., et al., Case No. 20-10256

                                                               FOURTH OMNIBUS: SCHEDULE 2 - Modified Amount Claims


                      CLAIM    FILED        ASSERTED       ASSERTED CLAIM         MODIFIED CLAIM MODIFIED CLAIM
    CLAIMANT NAME      NO.     DATE        CLAIM CLASS        AMOUNT                  CLASS        AMOUNT                                                 REASON FOR MODIFICATION

1   Hamilton TC LLC   10102   4/29/2020   Administrative           $35,256.69     Administrative             $0.00$5,192.26   Proof of Claim asserts a $35,256.69 administrative expense claim for allegedly unpaid
                                          Priority                      $0.00     Priority                            $0.00   stubrent. However, the Debtors have reviewed the claim and compared it against their
                                          Secured                       $0.00     Secured                             $0.00   books and records, and determined that the stubrent was paid with two checks that cleared
                                          Unsecured               $582,113.72     Unsecured                     $582,113.72   on March 10, 2020 and April 7, 2020., and that the only remaining stubrent owed is in the
                                                                                                                              amount of $5,192.26.

                                          Subtotal                $617,370.41     Subtotal             $582,113.72$587,305.
                                                                                                                         98
